Exhibit 10.19
 
OMNIBUS
 SUBSCRIPTION, MANAGEMENT
 AND
OPTION AGREEMENT
 
            This Omnibus Subscription, Management and Option Agreement
(“Agreement”) is effective as of the 30th day of June, 2013, by and between Park
City Group, Inc., a Nevada corporation (''PCG"), and ReposiTrak, Inc., a Utah
corporation, formerly known as Global Supply Chain Systems, Inc. and F&D
Partners, Inc. (“ReposiTrak”) and Leavitt Partners, LLC, a Utah limited
liability company (“Leavitt”).

 
RECITALS


WHEREAS, PCG entered into a Subscription Agreement, dated as of April 1, 2012,
which was amended on July 19, 2012 pursuant to the terms and conditions set
forth in the Exclusive Rights Agreement and Amendment to Subscription Agreement
(as amended, the "Subscription Agreement").  Under the terms of the Subscription
Agreement, ReposiTrak was provided with access to and the use of certain
software and services developed and owned by PCG, each under the terms and
conditions set forth therein; and


WHEREAS, on April 1, 2012, PCG and ReposiTrak entered into a Management and
Operating Agreement (“Management Agreement”), pursuant to which ReposiTrak
retained PCG to provide certain business, management and related services to
ReposiTrak, necessary to the conduct of ReposiTrak’s business of providing
services to ReposiTrak’s clients (“Clients”);


WHEREAS, PCG and ReposiTrak desire to enter into this Agreement to amend and
restate the Subscription Agreement and Management Agreement in their entirety,
and to add certain other terms and conditions, as more particularly set forth
herein, resulting in the termination of the Subscription Agreement and
Management Agreement upon execution hereof; and


WHEREAS, Leavitt beneficially owns a substantial and controlling interest in all
currently issued and outstanding shares of capital stock issued by ReposiTrak
(“Shares”); and


WHEREAS, as a further inducement for PCG to enter into this Agreement,
ReposiTrak and Levitt each desire to provide PCG with an option to acquire an
additional equity interest in ReposiTrak, and Leavitt shall surrender to
ReposiTrak certain  of its Shares, each on the terms and conditions set forth
herein.


AGREEMENT
 
            NOW, THEREFORE, in consideration of the foregoing, which the parties
agree constitutes a substantive part of this Agreement, the mutual covenants,
promises and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby covenant, promise and agree as follows:


1.  
Use of Subscribed Software.

 
1.1 Definitions.  As used herein,
 
            “Business” means subscription-based products or services that allow
customers in the food, drug and/or dietary supplement markets (i) to analyze
their supply chains; (ii) to “Track and Trace” products; and/or (iii) to address
safety and regulatory supply chain issues.

 
-1-

--------------------------------------------------------------------------------

 

             "Change   of   Control" means
any   of   the   following   transactions: (i) any consolidation,
stock   exchange, merger   or   other   transaction   in   which   the
stockholders of ReposiTrak immediately prior to such transaction  own less than
fifty percent (50%) of the voting power of the surviving entity immediately
after such  transaction;  (ii) any transaction  or series of
related  transactions  to  which ReposiTrak is a party in which in excess of
fifty percent (50%) of ReposiTrak’s voting power is transferred; provided that a
Change of Control will not include (x) any consolidation or merger effected
exclusively to change the domicile of ReposiTrak, or (y) any transaction  or
series of transactions  principally  for bona  fide equity financing purposes in
which  cash is received by ReposiTrak or any successor or indebtedness of
ReposiTrak is cancelled or converted or a combination thereof; or (iii) a sale,
lease or other disposition of all or substantially all of the assets of
ReposiTrak or the sale, exclusive license, conveyance, exchange or other
transfer of all or substantially all of the intellectual property of ReposiTrak.
 
             “Client Revenue” means gross revenue from license, subscription,
and use of the Subscribed Software developed and owned by PCG received by
ReposiTrak in connection with Clients’ use of the Subscribed Software, excluding
fees received by ReposiTrak from Clients in connection with consulting or
ancillary services.
 
             “Services” means any consulting or other non-Software service
independently created by PCG that is based upon, in whole or in part, any
ReposiTrak intellectual property, and that is used in connection with the
Subscribed Software.
 
              “Software” means any computer software programs, applications,
algorithms, workflows, interfaces, information management tools, plug-ins,
add-ons, or any other code whatsoever, whether in source or object form, that is
incorporated into or used in connection with the Subscribed Software.
 
               “Subscribed Software” means PCG’s software solution that
addresses food and drug safety throughout the respective supply chains by
providing end-to-end forward or backward chaining, and all related Software and
Services.
 
       1.2 Grant of Right.  PCG hereby grants ReposiTrak an exclusive,
world-wide, non-transferable, non-sublicensable right and license to use the
Subscribed Software during the Term in connection with the provision of products
and services to Clients.  PCG shall deliver or make available to ReposiTrak
fully operational versions of the Subscribed Software, and shall deposit a
complete copy of the source code for all Subscribed Software in an escrow
pursuant to Section 9 of this Agreement.
 
       1.3 Restrictions.  In accordance with the exclusive rights granted
hereunder, PCG shall not, during the Term, (i) use the Subscribed Software to
compete with ReposiTrak in the Business, or (ii) license, sell or make
available, directly or indirectly, the Subscribed Software or any related
Services to any other person, entity or affiliate who is a competitor of
ReposiTrak or who provides products or services relating to the Business.  The
parties further agree and acknowledge that, subject to the restrictions provided
herein, PCG retains all right, title and interest in and to the Subscribed
Software for its own business and operations, and for use, license or sublicense
outside of the Business.
 
       1.4 Support Services.  In addition to the grant of the right to use the
Subscribed Software, PCG shall provide the following support services during the
Term of this Agreement:
 
          1.4.1 PCG shall provide ongoing maintenance of the Subscribed
Software, shall host the same on its servers, shall ensure that the Subscribed
Software is scalable to match the size and growth of the Business, and shall
provide such other data management, bandwidth capacity, storage, and related
support and services necessary to host, maintain and support the Subscribed
Software;
 
          1.4.2 PCG shall set up and configure the necessary data exchanges and
formats between Clients and PCG necessary for ReposiTrak to conduct the
Business, and for PCG to provide the Management Services defined in Section 2.1
below; and



 
-2-

--------------------------------------------------------------------------------

 
 
          1.4.3 PCG shall provide reasonable training and support services to
ReposiTrak with respect to the Subscribed Software; provided, however, any
travel and related expenses incurred by PCG in connection with providing the
services set forth in this Section 1.2.3 shall be invoiced by PCG to ReposiTrak
as set forth in Section 2.2 below.
 
       1.5        Subscription and Related Fees.
 
          1.5.1 ReposiTrak shall pay PCG annual subscription fees (“Annual
Fees”) for each year of the Term, as follows:
 
Period
Annual Fee
April 1, 2012 to March 31, 2013
$1.2 million
April 1, 2013 to March 31, 2014
$1.6 million plus 3% of Client Revenue
April 1, 2014 to March 31, 2015
$1.6 million plus 4% of Client Revenue

 
          1.5.2 Annual Fees shall be paid in cash or alternatively, in the event
ReposiTrak has insufficient cash on its balance sheet to pay the Annual Fees, as
determined by ReposiTrak in its sole discretion, such Annual Fees may be paid by
issuing to PCG a senior promissory note in substantially the form attached
hereto as Exhibit A (each, a “Note”).
 
          1.5.3 Excluding the portion attributable to Client Revenue, which
shall be payable in accordance with Section 1.5.5, Annual Fees shall be paid to
PCG in quarterly installments on or before April 1, July 1, October 1, and
January 1 of each year during the Term beginning as of April 1, 2013. In the
event the Term is extended beyond April 1, 2015, as provided in Section 6, the
Annual Fee shall be $1.6 million plus 5% of Client Revenue.  In the event that
ReposiTrak elects to pay any amounts due under this Agreement by delivery of a
Note, such Note shall have a maturity date two years following the date on which
the Note is issued.
 
          1.5.4 The parties agree and acknowledge that a portion of the Annual
Fees for the period April 1, 2012 to April 1, 2013 and the first installment of
the Annual Fees for the period April 1, 2013 to April 1, 2014 are past due
(“Past Due Fees”), which Past Due Fees total $1 million.  The Past Due Fees
shall be paid in full pursuant to the issuance of a Note, dated as of June 30,
2013, between PCG as the Holder and ReposiTrak as the borrower (the “Original
Note”), which Original Note shall include a warrant to acquire three hundred
thousand (300,000) shares of common stock, $0.001 par value (“Common Stock”) (as
adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like), of ReposiTrak (the “Note Warrant”), as
additional consideration for PCG’s agreement to accept the Original Note in
payment for the Past Due Fees.  For the avoidance of doubt, Notes other than the
Original Note shall not include any warrants or options to acquire shares of
ReposiTrak.
 
          1.5.5 Within thirty (30) days after the end of each year of the Term,
ReposiTrak shall provide PCG with a written revenue report (a “Revenue Report”)
setting forth the portion of the Annual Fees attributable to Client Revenue
(“Subscription Fees”).  PCG shall have reasonable access to the books and
records of ReposiTrak during normal business hours to verify the accuracy of the
Client Revenue set forth in each Revenue Report.  Following review of the
Revenue Report, PCG shall provide ReposiTrak with an invoice setting forth the
Subscription Fees and other amounts due and payable PCG  for such period (each,
an “Invoice”).  In the absence of a good-faith dispute as to amounts due under
the terms of an Invoice, which dispute is set forth in a written notice of
dispute delivered to PCG (“Dispute Notice”), all amounts due and payable PCG as
set forth in each Invoice not subject to a Dispute Notice shall be paid to PCG
within thirty (30) days following receipt by ReposiTrak of the Invoice.
 
 
-3-

--------------------------------------------------------------------------------

 
 
2. Business Services.
 
       2.1 Management and Administration.  PCG shall provide ReposiTrak, as
required by ReposiTrak, with the following management and business services
(“Management Services”): (i) sales support, customer implementations, customer
support and related services; (ii) accounting services, consisting of general
accounting, reporting, accounts receivable and payable, GAAP accounting, and
related services; (iii) filing and general clerical support and services; (iv)
software maintenance, development and systems administration; (v) governance
functions, consisting of the issuance of a complete set of internal controls
complying with SOX 404, and testing and maintaining internal controls; (vi)
establishment of SAS 70 or SOC 2 certifications; (vii) maintaining appropriate
levels of business insurance; (viii) completion and filing of all applicable
income, sales and employment tax returns, and relevant regulatory and related
filings; (ix) utilizing various PCG internal and external accounting and tax
resources to maximize ReposiTrak’s enterprise value; and (x) providing all
equipment required by ReposiTrak necessary to conduct the Business, including
computers, facsimile machines, copiers, and other office equipment and furniture
(“Equipment”).
 
       2.2 Expenses.  PCG shall pay all expenses necessary to provide the
Management Services and maintain the Business (“Management Expenses”), which
Management Expenses shall be reimbursed within thirty (30) days following
receipt by ReposiTrak of an invoice setting forth an itemized list of such
Expenses.  The parties agree and acknowledge that invoices for Management
Expenses shall be provided quarterly during the Term, as extended by the
parties.
 
       2.3 Management Fee.  ReposiTrak shall pay PCG a monthly cash management
fee for the provision of Management Services equal to (i) five percent (5%) of
the Management Expenses invoiced to ReposiTrak as set forth in Section 2.2
above, plus (ii) a pro-rata portion of the payroll and related expenses incurred
by PCG necessary to provide the Management Services (the “Management Fee”).  The
Management Fee shall be paid within thirty (30) days following receipt by
ReposiTrak of the invoice setting forth the Management Fee.  The parties agree
and acknowledge that the Management Fee and Management Expenses incurred for the
period April 1, 2012 to April 1, 2013 in connection with the provision of
Management Services is $622,863, which amount will be added to the balance of
and shall be paid to PCG pursuant to the terms of, the Original Note.  The
Parties further agree and acknowledge that in the event ReposiTrak has
inadequate cash on its balance sheet to pay PCG the Management Fees and
Management Expenses at such time as the same are due and payable under the terms
of this Section 2, such amounts shall accrue and shall be paid by issuing to PCG
a Note, which Note shall reflect all amounts due PCG by ReposiTrak during the
applicable quarter for Management Fees and Management Expenses incurred during
such quarter.


2.4 Equipment.
 
          2.4.1 PCG makes no representation or warranty whatsoever, express or
implied, with respect to the suitability or durability of any Equipment provided
by PCG under the terms of this Section 2.
 
          2.4.2 The Equipment shall be located and used only on PCG’s premises
and shall not be removed without the prior written consent of PCG.  The
Equipment shall me maintained and operated by competent employees of PCG
only.  PCG shall pay all expenses of purchasing, operating and maintaining the
Equipment and shall insure the same against normal perils, with PCG as the sole
loss payee.
 
          2.4.3 The Equipment shall at all times be and remain the property of
PCG, and ReposiTrak shall have no right or property interest in such Equipment,
except the right to use the Equipment on the terms and conditions set forth in
this Agreement.  Nothing in this Section 2 shall impair ReposiTrak’s ownership
of all ReposiTrak information and data that may be sored on any Equipment.
 
       2.5.       Term. The parties agree and acknowledge that PCG’s obligation
to provide Management Services may be terminated by ReposiTrak in its sole
discretion, on thirty (30) days written notice, with or without cause.  Upon
termination, all amounts due and payable to PCG by ReposiTrak shall be
immediately due and payable to PCG; provided, however, ReposiTrak may, in lieu
of paying cash to satisfy its obligation to pay such amounts, issue to PCG a
Note.

 
-4-

--------------------------------------------------------------------------------

 
 
    3. Option.   ReposiTrak hereby grants to PCG the right and option to acquire
six hundred sixty thousand (660,000) shares of ReposiTrak’s Common Stock (as
adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like) (the “PCG Option”), which amount  equals
approximately seventy-five percent (75%) of the fully diluted shares of Common
Stock of the Company as of the date hereof, assuming exercise of the Note
Warrant, and the surrender by Leavitt of the Shares described in Section 4
below.  The PCG Option shall be exercisable for an aggregate exercise price of
$100,000, or $0.15 per share, and shall expire on the earlier to occur of nine
(9) years from the date hereof or the date on which a Change in Control of
ReposiTrak occurs, provided that PCG is provided with thirty (30) day’s written
notice prior to the consummation of the Change in Control..  As a condition to
the exercise of the PCG Option, PCG shall agree to be bound by, and shall
execute an agreement of joinder in respect of, ReposiTrak’s Shareholders
Agreement dated as of January 1, 2013, a copy of which is attached as Exhibit B
hereto (“Shareholders Agreement”).  ReposiTrak agrees that it will not amend,
restate or otherwise alter the Shareholders Agreement without the written
consent of PCG.
 
    4. Share Surrender.  Upon exercise of the PCG Option, Leavitt agrees to
surrender to ReposiTrak for cancellation on the books and records of ReposiTrak
one hundred thirty two thousand (132,000) of the Shares owned by it.  Leavitt
agrees to execute and deliver such further instruments or documents as may be
necessary or convenient to carry out such transaction, and hereby irrevocably
appoints PCG as its proxy to assure compliance with the terms of this Section 4,
with full power of substitution and revocation.  ReposiTrak and Leavitt each
represent and warrant that Leavitt shall, immediately following the surrender of
its Shares under the terms of this Section 4, and assuming only the exercise of
the PCG Option and the option granted to PCG under the terms of the Original
Note, beneficially own approximately 17% of the Shares.
 
    5.           Stock Exchange.  The parties agree and acknowledge that
ReposiTrak has issued 65,003 shares of Common Stock to approximately 11
accredited investors (each, a “ReposiTrak Holder'"), for aggregate consideration
of approximately $975,045.  Effective on July 1, 2014, PCG agrees to exchange
shares of Common Stock held by ReposiTrak Holders (“ReposiTrak Shares”) for
shares of common stock, $0.01 par value, of PCG (“PCG Shares”), calculated as
set forth below in this Section 5 (the “PCG Exchange”).   The number of PCG
Shares to be issued to each ReposiTrak Holder in connection with the PCG
Exchange shall equal the amount paid for each ReposiTrak share held by such
ReposiTrak Holder multiplied by the total number of ReposiTrak Shares subject to
the PCG Exchange, divided by the higher of (i) the market price for each PCG
Share, as reported on the NYSE MKT on the date of receipt by PCG of the Exchange
Notice, as defined below, or (ii) $4.50 per PCG Share.   In the event a
ReposiTrak Holder elects to participate in the PCG Exchange, such ReposiTrak
Holder shall deliver to PCG a notice of election to exchange ("'Exchange
Notice"), together with the certificate(s) evidencing the ReposiTrak Shares,
duly endorsed in blank.  Upon receipt of the Exchange Notice, PCG shall promptly
deliver to the ReposiTrak Holder that number of PCG Shares, calculated as set
forth in this Section 5, against the delivery to PCG of the certificate(s)
evidencing the ReposiTrak Shares, which ReposiTrak Shares shall be transferred
on the books and records of ReposiTrak to PCG.   The PCG Shares issued to each
ReposiTrak Holder shall bear a restrictive legend prohibiting their transfer
except in compliance with the Securities Act of 1933, as
amended.   Notwithstanding the foregoing, the parties agree and acknowledge that
The PCG Exchange shall terminate, and be of no further force and effect, at such
time as PCG has issued PCG Shares with a market value equal to $1.0 million
calculated at the date of issuance of such PCG Shares.
 
    6. Term.    Unless otherwise specifically set forth in this Agreement with
respect to a specific term or condition, the term of this Agreement shall be for
three years from April 1, 2012 (the “Effective Date”) (the “Initial Term”), and
will be automatically renewed for additional renewal terms of three years
each  pursuant to the provisions of paragraph 1.5. above(each a “Renewal Term”).
Either party may terminate this Agreement, and all rights to the Subscribed
Software shall immediately terminate, in the event of an Event of Default of
this Agreement, as defined in Section 7 below or in the event of a default under
the terms of the Notes.

 
-5-

--------------------------------------------------------------------------------

 

    7. Event of Default.  For purposes of this Agreement, an event of default
(an “Event of Default”) means any of the following events has occurred and
remains uncured for a period of thirty (30) days following notice by the
non-breaching party to the party alleged to be in breach: (i) failure of
ReposiTrak to pay any amount due PCG under the terms of this Agreement; (ii) a
party’s breach of any material covenant, term or condition set forth in this
Agreement; or (iii) the insolvency of the other party, the voluntary or
involuntary filing of an application or petition for protection under creditor’s
rights or other similar laws by the other party, or any general assignment of
assets by the other party for the benefit of creditors.
 
    8. Independent Contractor.  The parties agree and acknowledge that the
Management Services rendered under this Agreement are for a specified fee for
certain intended results, and that PCG is under the control of ReposiTrak only
as to the result of the Management Services and not as to the means by which
this result is accomplished.  As such, the parties agree that PCG is an
independent contractor within the meaning of Utah law, and accepts the legal
consequences of this status, including without limitation that (a) ReposiTrak
has no obligation to PCG to maintain liability insurance to cover the risk, if
any, that PCG creates in performing Management Services under this Agreement;
(b) ReposiTrak will not deduct from PCG's fees any amounts for federal or state
income tax withholding, "FICA" contributions, contributions to state disability
funds or similar withholding; and (c) Consultant is excluded from coverage of
state and federal labor laws that may regulate the payment of overtime wages or
other matters affecting employees.
 
    9. Escrow.  PCG shall maintain on deposit with a nationally recognized
escrow company, source code, documentation, and machine readable copies of
current versions of the Subscribed Software. PCG shall provide a copy of the
escrow agreement and shall cause ReposiTrak to be named as a beneficiary of such
escrow agreement. The terms and conditions of the software escrow agreement
shall be in a form reasonably acceptable to ReposiTrak and shall govern PCG’s
obligations to deliver, and ReposiTrak’s rights to use the Subscribed
Software.  The escrow agreement will include terms for, but not limited to,
ReposiTrak receiving full release and rights to the source code, documentation,
and machine-readable copies in the event (i) PCG enters insolvency, receivership
or bankruptcy proceedings, (ii) upon PCG making an assignment for the benefit of
creditors, (iii) upon PCG’s dissolution or ceasing to do business, or (iv) PCG’s
material breach of this Agreement.  Escrow fees are payable by ReposiTrak.
 
    10. Representations and Warranties.
 
       10.1  By PCG.  PCG represents and warrants to ReposiTrak that: (i) PCG
has all requisite power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby; (ii) this
Agreement has been duly and validly authorized, executed and delivered by PCG,
and constitutes the valid and binding obligation of PCG, enforceable against it
in accordance with its terms, except to the extent that such enforceability (y)
may be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to creditors' rights generally, and (z) is subject to
general principles of equity; (iii) PCG will operate its business and perform
its obligations hereunder in accordance with all applicable federal, state and
local laws, ordinances, executive orders and regulations; (iv) all materials
(other than ReposiTrak or its client supplied materials) do not, and none of
PCG's products or services will, infringe any patent, trademark, trade secret,
copyright, design or any other proprietary right of third parties; (v) the
Subscribed Software as delivered and accepted by ReposiTrak and each Client will
perform in accordance with the applicable specifications; and (vi) PCG has
obtained all authorizations and approvals required from third parties necessary
to perform its obligations under the terms and conditions of this Agreement.
 
       10.2  By ReposiTrak.  ReposiTrak represents and warrants to PCG that: (i)
ReposiTrak has all requisite power and authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby; (ii) this
Agreement has been duly and validly authorized, executed and delivered by
ReposiTrak, and constitutes the valid and binding obligation of ReposiTrak,
enforceable against it in accordance with its terms, except to the extent that
such enforceability (y) may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to creditors' rights
generally, and (z) is subject to general principles of equity; (iii) ReposiTrak
will operate its business and perform its obligations hereunder in accordance
with all applicable federal, state and local laws, ordinances, executive orders
and regulations; and (iv) ReposiTrak has obtained all authorizations and
approvals required from third parties necessary to perform its obligations under
the terms and conditions of this Agreement.

 
-6-

--------------------------------------------------------------------------------

 

    11.  Indemnification.  Each party to this
Agreement  (the  "Indemnifying  Party")  shall  indemnify, defend and hold
harmless the other party and its officers, directors,  employees  and
representatives against any and all third party claims, actions, lawsuits,
proceedings, damages, losses and expenses (including interest, penalties,
judgments, costs of  preparation  and investigation, and reasonable attorneys'
fees) suffered, sustained, incurred or that they  may become subject in
connection with, arising out of or due to: (i) any representations or warranties
made by the Indemnifying Party, its employees, agents, affiliates or third-party
contractors regarding the products or services provided under this Agreement;
(ii) any damage or loss, by whomsoever suffered, resulting or claimed to result
in whole or in part from any act or omission of the Indemnifying Party, its
agents, employees and subcontractors; or (iii) the non-fulfillment of any
covenant, agreement or other obligation of the Indemnifying Party under this
Agreement.
 
    12.  Waiver of Jury Trial.


TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
PARTIES WAIVE AND COVENANT THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THIS AGREEMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
 
    13.  Limitation of Liability.


NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY
INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING,
BUT NOT LIMITED TO, DAMAGES FOR LOSS OF PROFITS, GOODWILL, USE, DATA OR OTHER
INTANGIBLE LOSSES, AND INCLUDING DAMAGES RESULTING FROM: (i) THE USE OR
INABILITY TO USE THE SERVICE, INCLUDING ERRORS, INTERRUPTIONS OR DELAYS; (ii)
ANY OTHER MATTER RELATING TO THE SERVICE NOT ARISING FROM NEGLIGENCE OR
MISCONDUCT BY A PARTY. NOTWITHSTANDING THE FOREGOING, UNDER NO CIRCUMSTANCE WILL
EITHER PARTY'S LIABILITY EXCEED, IN THE AGGREGATE, A SUM EQUAL TO THE AMOUNT OF
THE ANNUAL SUBSCRIPTION FEE PAYABLE IN RESPECT OF THE YEAR IN WHICH A CLAIM
OCCURS .
 
    14.  Confidentiality.  Any information of a proprietary or confidential
nature disclosed by a party to the other party concerning any aspect of its
business, finances, or operations, including, without limitation, any data
disclosed in connection with this Agreement ("Confidential Information"), shall
be the sole and exclusive property of the disclosing party. Each party agrees
not to disclose any Confidential Information of the disclosing party to any
third party except as required in the performance of this Agreement, as
permitted in writing by the disclosing party, or as required by applicable
state, federal or other governing law. Each party agrees not to use the
Confidential Information of the other party for any purpose other than in the
performance of this Agreement.
 
    15.  Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of Utah and for all purposes shall be governed by,
construed under, and enforced in accordance with the laws of the State of Utah.
 
    16.  Amendment and Waiver. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the parties hereto.

 
-7-

--------------------------------------------------------------------------------

 

    17.  Notices. Any notice or other communication in connection with this
Agreement may be made and is deemed to be given as follows: (i) if in writing
and delivered in person or by courier, on the date when it is delivered; (ii) if
by facsimile, when received at the correct number (proof of which shall be an
original facsimile transmission confirmation slip or equivalent); or (iii) if
sent by certified or registered mail or the equivalent (return receipt
requested), on the date such mail is delivered, unless the date of that delivery
is not a business day or that communication is delivered on a business day but
after the close of business on such business day in which case such
communication shall be deemed given and effective on the first following
business day. Any such notice or communication given pursuant to this Agreement
shall be addressed to the intended recipient at its address or number (which may
be changed by either party at any time) specified as follows:

     
If to
ReposiTrak:
 
 
ReposiTrak, Inc.
299 S. Main Street
Suite 2300
Salt Lake City, Utah 84111
Facsimile No.:
Telephone No.:  _____________
Attention: Chief Executive Officer
   
If to PCG:
 
Park City Group, Inc.
299 S. Main Street
Suite 2370
Salt Lake City, Utah 84111
Facsimile No.: 435-645-2100
Telephone No.:
 
With a copy to:
 
 
Disclosure Law Group
501 West Broadway, Suite 800
San Diego, CA 92101
Facsimile No.: 619-330-2101
Telephone No.: 619-795-1134
Attn:  Daniel W. Rumsey, Managing Partner

 
If to
 
Leavitt Partners, LLC
299 S. Main Street
Suite 2300
Salt Lake City, Utah 84111
Facsimile No.:
Telephone No.:  801-538-5082
Attention: Chief Executive Officer



    18.  Severability. If at any time any provision of this Agreement shall be
held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this Agreement.
 
    19.  Assignment. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns, provided that neither party shall have the right to assign its rights
and obligations hereunder or any interest herein without the written consent to
the other parties, which consent shall not be unreasonably withheld.

 
-8-

--------------------------------------------------------------------------------

 

    20.  Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Agreement shall be cumulative and in addition to all other
remedies available under this Agreement. No failure or delay on the part of a
party in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
    21.  Counterparts; Facsimile. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. The reproduction of signatures
by means of telecopying or electronic device shall be treated as though such
reproductions are executed originals.
 
    22.  Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters including without limitation the Subscription
Agreement and the Management Agreement, which the parties acknowledge have been
merged into this Agreement.
 
    IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly executed by its officers, thereunto duly authorized as of this, the 20th
day of September, 2013.
 

   
REPOSITRAK, INC.
     
By:
 
/s/ Rich McKeown
 
Name:
 
Rich McKeown
 
Title:
 
CEO/ President
     
 
PARK CITY GROUP, INC.
     
By:
 
/s/ Randy Fields
 
Name:
 
Randy Fields
 
Title:
 
Chief Executive Officer
         
LEAVITT PARTNERS, LLC
     
By:
 
/s/ Rich McKeown
 
Name:
 
Rich Keown
 
Title:
 
CEO/ President
 